Exhibit 3.2 ROSS MILLER Secretary of State 204 North Corson Street, Suite 1 Carson City, Nevada 86701-4520 (776) 684-5708 Website:www.nvsos.gov Filed in the office of Document Number 20100842526-20 /s/ Ross Miller Filing Date and Time Ross Miller 11/09/2010 9:44 AM Secretary of State Entity Number State of Nevada E0036702010-2 Articles of Conversion (PURSUANT TO NRS 92A.205) Page 1 USEBLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Articles of Conversion (Pursuant to NRS 92A.205) 1. Name and Jurisdiction of organization of constituent entity and resulting entity: AJ ACQUISITION CORP. III, INC. Name of constituent entity NEVADA Jurisdiction and CHINA EVERHEALTH CORPORATION Name of resulting entity BRITISH VIRGIN ISLANDS Jurisdiction CORPORATION Entity type CORPORATION Entity type' 2. A plan of conversion has been adopted by the constituent entity in compliance with the law of the jurisdiction governing the constituent entity. 3. Location of plan of conversion: (check one) o The entire plan of conversion is attached to these articles. x The complete executed plan of conversion is on file at the registered office or principal place of business of the resulting entity. o The complete executed plan of conversion for the resulting domestic limited partnership is on file at the records office required by NRS 86.330 *corporation, limited partnership, limited-liability limited partnership, limited-liability company or business trust . This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Conversion Page 1 Revised 10-16-09 ROSS MILLER Secretary of State 204 North Corson Street, Suite 1 Carson City, Nevada 86701-4520 (776) 684-5708 Website:www.nvsos.gov Articles of Conversion (PURSUANT TO NRS 92A.205) Page 2 USEBLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 4. Forwarding address where copies of process may be sent by the Secretary of State of Nevada (If a foreign entity is the resulting entity in the conversion): Attn: o/o: CODAN TRUST COMPANY (B.V.I.) LTD, P.O. Box 3140 Romasuo Place Wickhmans C Road Town Tortola D8 VG1110 5. Effective date of conversion (optional) (not to exceed 90 days after the articles are filed pursuant to NRS 92A.240)* July 20. 2010 6. Signatures - must be signed by: 1. If constituent entity is a Nevada entity: an officer of each Nevada corporation; all general partners of each Nevada limited partnership or limited-liability limitedpartnership; a managerof each Nevada limited-liability company with managers or one member f there are no managers; a trustee of each Nevada business trust; a managing partner of a Nevada limited-liability partnership (a.k.a. general partnership governed by NRS chapter 87). 2. If constituent entity Is s foreign entity: must be signed by the constituent entity in the manner provided by the law governing it. AJ ACQUISITION CORP. III, INC. Name of constituent entity X President 11/9/2010 Signature Title
